In a class action commenced by the plaintiff Christopher R. Lonner on behalf of himself and others similarly situated, inter alia, to recover damages for breach of contract, breach of the implied covenant of good faith and fair dealing, unjust enrichment, and violations of General Business Law §§ 349 and 396-i, and for declaratory and injunctive relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), dated September 23, 2004, which granted that branch of the defendant’s motion which was to dismiss the complaint on the ground that the action is preempted by the National Bank Act.
Ordered that the order is reversed, on the law, with costs, that branch of the motion which was to dismiss the complaint on the ground that the action is preempted by the National Bank Act is denied, the complaint is reinstated, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings in accordance with Goldman v Simon Prop. Group, Inc. (31 AD3d 382 [2006] [decided herewith]). Crane, J.P., Ritter, Krausman and Skelos, JJ., concur.